Citation Nr: 0817598	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1948 to December 1949 and September 1950 to 
July 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri in which the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating.  


FINDING OF FACT

The competent medical and other evidence of record indicates 
that the veteran's PTSD is currently manifested by difficulty 
with sleeping, nightmares, anxiety, and suspiciousness.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for service-connected PTSD are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in October 2004, 
in which the RO advised the veteran of the evidence needed to 
substantiate his claim of service connection for the issue on 
appeal.  The veteran was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The veteran was further advised to inform the RO if 
there was any other evidence or information that he believes 
pertains to his claim.  The veteran appealed the initial 
evaluation assigned for his PTSD and he was subsequently 
informed, by way of a March 2006 letter, as to the criteria 
for assigning appropriate disability ratings and awarding 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Additionally, the March 2006 letter 
specifically indicated the type of evidence considered in 
assigning a disability rating, and his claim was subsequently 
readjudicated in a Statement of the Case and Supplemental 
Statement of the Case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's VA and private medical records are 
in the file.  The veteran has at no time referenced 
outstanding, available records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007). 

The veteran was provided a medical examination for his PTSD 
most recently in February 2008.  The Board finds this 
examination report to be thorough and consistent with 
contemporaneous VA and private treatment records.  The 
examination in this case, in addition to the treatment 
records and the veteran's own lay statements, provide an 
adequate record upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will 
proceed to a decision. 

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

Analysis

The veteran's service-connected PTSD is currently rated as 30 
percent disabling.  With respect to the criteria for the 50 
percent level, as has been discussed in the law and 
regulations section above the Board looks to the record for 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

With respect to flattened affect, a January 2005 VA examiner 
found the veteran's affect to be "somewhat guarded", a May 
2006 VA outpatient record noted that the veteran's affect was 
"congruent", and a February 2008 VA examination 
characterized the veteran's affect as "calm."  There is 
only one medical record to the contrary.  A private treatment 
record dated in May 2006 noted that "depression was apparent 
from [the veteran's] flattened affect and bland demeanor."  
It appears, however, that this was resolved as of the most 
recent VA mental status examination.

With respect to evidence of circumstantial, circumlocutory, 
or stereotyped speech,  private medical records dated in May 
2006 noted the veteran's speech was "normal in rate and 
volume;" and his speech was noted as "coherent and 
spontaneous" in VA outpatient records dated in May 2006.  
Additionally, the February 2008 VA examiner noted that the 
veteran's speech was "clear with a good ability to express 
himself."  

With respect to panic attacks or panic-like symptoms, the 
veteran's spouse reported to the May 2006 private examiner 
that the veteran experienced what she characterized as panic 
symptoms with variable frequency.  However, the examiner did 
not identify panic attacks during his evaluation of the 
veteran and the remainder of the evidence, including the most 
recent VA examination is negative for panic attacks or panic-
like symptoms, let alone panic attacks at least once per week 
as required for assignment of an increased disability rating.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].

The evidence further shows the veteran has little or no 
difficulty in understanding complex commands or that he 
exhibits impaired judgment or abstract thinking.  A January 
2005 VA examiner found that the veteran's thoughts were 
"clear and goal oriented."  He also found that the 
veteran's cognitive abilities were "grossly intact."  In a 
VA outpatient note dated May 2006, it was determined that the 
veteran demonstrated that his thinking was "logical and 
goal-directed" and that the veteran's judgment and insight 
were "intact."  The May 2006 VA outpatient records further 
reflect that the veteran's memory is "intact."  The 
February 2008 VA examiner noted that the veteran's thinking 
was "spontaneous, logical, productive, and well-organized."  
The examiner also concluded that the veteran's reasoning 
skills indicated "the capacity for abstract thinking, with 
an estimated intellectual functioning level that is above 
average.  Judgment is good, and insight is appropriate."  
The veteran's spouse reported to the May 2006 private 
examiner that the veteran has demonstrated poor judgment.  
However, the examiner did not identify such upon the 
veteran's mental status evaluation.  Moreover, the Board 
finds that this one isolated report from the veteran's wife 
is far outweighed by the remaining evidence of record, which 
is negative for poor judgment, including the veteran's 
February 2008 examination.  See Forshey, supra.  The May 2006 
private examiner noted that the veteran reported some 
impairment of short and long-term memory, but the examiner 
ultimately concluded on examination that the veteran's memory 
was "grossly intact."  

With respect to disturbances of motivation and mood, the 
January 2005 VA examiner found the veteran to be 
"depressed" upon examination.  The May 2006 private 
examiner found that the veteran was "anxious and 
depressed."  Finally, the February 2008 VA examiner 
indicated that the veteran evidenced depressed mood.  
However, the record indicated that the veteran's depressed 
mood was related to recent health issues, not to his service-
connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1988) [the Board is precluded from differentiating 
between sypmtomatolgy attributed to service-connected 
disability and non service-connected disability in the 
absence of medical evidence which does so.] 

The Board further finds that the veteran has adequately 
demonstrated difficulty in establishing and maintaining 
effective work and social relationships which is reflected in 
the January and July 2007 VA outpatient records, in the May 
2006 private examination record, and in the February 2008 VA 
examination record.

The above-cited evidence indicates most of the criteria 
necessary for a 50 percent rating are not met.  The veteran's 
main problems with respect to his service-connected PTSD is 
his difficulty with sleeping, nightmares, anxiety, and 
suspiciousness which, as detailed in the law and regulations 
portion above, fits precisely into the criteria for a 30 
percent rating.  Mild memory loss, such as is described in 
the veteran's medical records, is also specifically listed as 
a criterion for the assignment of a 30 percent rating. 

The Board additionally observes that the assigned GAF scores 
appear to be predominantly reflective of mild to moderate 
symptoms.  The GAF scores assigned in January 2005, April 
2005, July 2005, January and May 2006, and October 2007 range 
from 55-65, and are reflective of mild to moderate 
impairment, which is consistent with a 30 percent disability 
rating.  Though the veteran was reported to have a GAF of 48 
by the May 2006 private examiner, the Board notes that 
veteran's GAF had returned to more mild levels as of the time 
of the February 2008 VA examination as detailed above.

In this regard, the Board also notes that the overall May 
2006 private examination report reflects the veteran's PTSD 
as being more severe than the other assessments of record, in 
particular the more recent February 2008 VA examination 
report.  Although obviously taking the examiner's comments, 
as well as credentials, into consideration the Board places 
greater weight of probative value on numerous medical records 
over several years, referred to above, which in essence 
indicates that the veteran's PTSD symptomatology is congruent 
with the assignment of a 30 percent rating. 

In short, the evidence does not support a conclusion that 
psychiatric pathology which is consistent with the assignment 
of 50 percent disability rating exists or is approximated.  

The evidence of record similarly does not indicate that the 
veteran meets the criteria for a 70 percent disability 
rating.  Specifically, the veteran denied current suicidal 
thoughts at both VA examinations and in numerous VA 
outpatient records, and there is no evidence of obsessional 
rituals which interfere with routine activities.  Nor is 
there evidence of illogical, obscure or irrelevant speech or 
near-continuous panic, as discussed above.  The veteran was 
found to be open and cooperative during his evaluations.  
There is no evidence of spatial disorientation, and the 
evidence shows the veteran maintains his personal appearance 
and hygiene. 

The evidence of record therefore does not support a 
conclusion that the veteran has met the criteria for a 70 
percent disability rating under 38 C.F.R. § 4.130.  

The record also indicates that the veteran has not suffered 
total occupational and social impairment as would be required 
for the 100 percent disability rating.  There is no evidence 
of gross impairment to thought processes and communication, 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the veteran hurting himself or others, a disorientation to 
time or place, memory loss for names of close relatives, own 
occupation or own name, or inability to perform activities of 
daily living.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his representative have pointed to no such 
pathology.

Thus, a review of the evidence clearly indicates that the 
symptomatology associated with the veteran's PTSD most 
closely approximates that associated with the currently 
assigned 30 percent evaluation.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably since the veteran filed his 
claim.  There appear to have been no medical findings and no 
other evidence which would allow for the assignment of an 
increased disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that a 30 percent disability rating was properly 
assigned for the entire period from the date of service 
connection, October 15, 2004.  Staged ratings are not 
appropriate.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected PTSD.



ORDER

Entitlement to an increased disability rating for PTSD is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


